Exhibit 10.45

KEY EMPLOYEE AGREEMENT

 

To: Tina Aldatz

     c/o Foot Petals

     6615 East Pacific Coast Highway

     Suite 150

     Long Beach, California 90803

The undersigned, R.G. Barry Corporation, an Ohio corporation, with its principal
place of business located at 13405 Yarmouth Road, N.W., Pickerington, Ohio 43147
(the “Company”), hereby agrees with you as follows:

 

1. Position and Responsibilities of the Company.

1.1 You shall serve as the President of the Company’s subsidiary, Foot Petals,
Inc. (“Foot Petals”). In such capacity, you will be responsible for strategic
planning as well as the day-to-day business operations of Foot Petals.

1.2 You will devote your full time and your best efforts to the performance of
your duties hereunder and the business and affairs of the Company and Foot
Petals. You agree to perform such executive duties as may be assigned to you by
Lee Smith, the Senior Vice President of Creative Services of the Company or such
other senior executive officer of the Company who may be designated for that
purpose by the Chief Executive Officer of the Company. You will report directly
to Mr. Smith or such other senior executive officer of the Company.

1.3 You will duly, punctually, and faithfully perform and observe any and all
rules and regulations which the Company or Foot Petals may or shall hereafter
reasonably establish governing your conduct as an employee and the conduct of
the business of the Company and Foot Petals including, without limitation, the
Company’s Code of Business Conduct & Ethics and its insider trading policy,
copies of which have been furnished to you.

 

2. Term of Employment.

2.1 The term of this Agreement (the “Term”) shall be for the period set forth in
Exhibit A annexed hereto (“Exhibit A”). Notwithstanding anything contained
herein to the contrary, your employment by the Company may be terminated as
provided in Sections 2.2 and 2.5 of this Agreement.

2.2 The Company shall have the right to terminate your employment at any time
under this Agreement prior to the expiration of the Term in any of the following
ways:

 

  (a)

on thirty (30) days prior written notice to you in the event of your disability
(for purposes of this Agreement, you shall be deemed disabled if, as a result of
a physical or mental disability, you have been absent from your duties with the
Company or Foot Petals on a full-time basis for the entire period of four
(4) consecutive months and you are unable to return



--------------------------------------------------------------------------------

  to the full-time performance of such duties prior to the end of such thirty
(30) day notice period);

 

  (b) immediately, without prior notice to you by the Company, for “Cause,” as
defined in Section 2.6 of this Agreement;

 

  (c) immediately, without prior notice to you by the Company, upon your death;
or

 

  (d) at any time, without Cause.

2.3 Subject to the last sentence of this Section 2.3, if the Company terminates
your employment without Cause prior to the expiration of the Term pursuant to
Section 2.2(d), the Company shall pay you, as severance pay, in bi-weekly
installments over a period of twelve (12) months after the effective date of
your termination, an amount equal to your Base Salary (as defined in Exhibit A)
as in effect on the date of termination. In addition, if you elect to continue
benefits under COBRA, the Company will make available to you and your spouse or
other dependents (who otherwise qualify for coverage under the Company’s
programs), for a period of twelve (12) months following termination of
employment without Cause, at the same cost such benefits are provided to active
full-time employees of the Company (including co-pays, coinsurance and
deductibles), all medical, prescription drug, dental and vision benefits
provided to such full-time employees. Your receipt of the payments and benefits
provided for in this Section 2.3 shall be conditioned upon your signing and
delivering to the Company a standard release of claims in a form to be provided
by the Company before such payments and benefits are to begin.

2.4 If your employment is terminated because of your death, all obligations of
the Company under this Agreement shall cease, except with respect to amounts and
obligations accrued to you through the date on which your death has occurred.
Except as specifically provided in Section 2.3, if your employment is terminated
by the Company for any other reason, all obligations of the Company (except with
respect to amounts and obligations accrued to you prior to the date of
termination) shall cease immediately as of the date of termination.

2.5 In addition to the Company’s termination rights set forth above, you shall
have the right to terminate this Agreement for “Good Cause,” as hereinafter
defined. As used herein, the term “Good Cause” shall mean the failure of the
Company to employ you in the capacity and with the responsibilities for which
you were hired as described in paragraph 1 above, and the Company’s failure to
correct such failure within thirty (30) days of written notice from you of the
Company’s alleged failure, which notice must be provided within ninety (90) days
after the initial occurrence of the Good Cause. Should the Company not correct
the situation, then you may again notify the Company of your election to
terminate this Agreement, effective thirty days from the date of the second
notice. Such termination by you shall be treated as a termination without Cause
by the Company and you shall be entitled to the benefits set forth in paragraph
2.3 above and subject to the same conditions as set forth in paragraph 2.3
above.



--------------------------------------------------------------------------------

2.6 For purposes of this Agreement, “Cause” shall mean: (i) your willful failure
or refusal to comply with reasonable and explicit directives of the Company or
to render the services required herein after written notice thereof from the
Company and your failure to cure such failure or refusal within ten days of
receipt of such notice; (ii) a determination by the Company acting in good faith
that you are responsible for fraud or embezzlement involving assets of the
Company or Foot Petals or of their customers, suppliers or affiliates or other
misappropriation of the assets or funds of the Company or Foot Petals or any
other affiliate of the Company; (iii) you are charged with, indicted for, plead
guilty or nolo contendere to, or are convicted of, a criminal felony offense;
(iv) the willful breach or habitual neglect of your obligations under this
Agreement or your duties as an employee of the Company and your failure to cure
such breach or neglect after notice from the Company and your failure to cure
such notice or neglect within ten days of receipt of such notice; and/or
(v) habitual use of drugs.

 

3. Compensation.

You shall receive the compensation and benefits set forth in Exhibit A for all
services to be rendered by you hereunder and for your transfer of property
rights, if any, pursuant to an agreement between you and the Company relating to
proprietary and confidential information and inventions dated of even date
herewith, a copy of which is attached hereto as Exhibit B (the “Confidentiality
and Inventions Agreement”).

 

4. Non-Competition and Non-Solicitation Agreement.

4.1 You agree that, other than for the benefit of the Company or Foot Petals,
you will not, during your employment with the Company and for a period of three
(3) years following the termination of your employment with the Company or any
other affiliate of the Company, whether or not this Agreement is then in effect
(the “Restriction Period”), directly or indirectly, engage in the planning,
research, development, production, manufacture, marketing, sales or distribution
of footwear or insoles, arch supports or other cushions or technology for use
with footwear or engage in any other line of business engaged in or under
demonstrable development by the Company or Foot Petals or otherwise engage in
any business that is being engaged in by the Company or Foot Petals, either
individually or as an officer, director, employee, consultant, advisor, agent
(whether a salesperson or otherwise), broker, or partner, co-venturer,
stockholder or other proprietor of, any firm, corporation, partnership, limited
liability company, trust, association or other organization which is engaged.
You agree that the restrictions set forth in this Section 4.1 shall apply
regardless of whether termination of your employment is with or without cause by
the Company or is initiated by you. You further agree that the restrictions set
forth in this paragraph shall be applicable to any geographic area in the United
States or elsewhere provided that the Company or Foot Petals conducted business
in such geographic area while you were employed by the Company.

4.2 You further agree that, during the Restriction Period, you will not,
directly or indirectly, (A) induce or attempt to induce any employee of the
Company or Foot Petals to leave the employ of the Company or Foot Petals; (B) in
any way interfere with the relationship between the Company or Foot Petals and
any such employee of the Company or Foot Petals; (C) employ or otherwise engage
as an employee, independent contractor or otherwise any such employee of the
Company or Foot Petals; or (D) induce or attempt to induce any customer,
supplier, licensee or other individual or entity to cease doing business with
the Company or Foot Petals or in any way interfere with the relationship between
any such customer, supplier, licensee or other business entity and the Company
or Foot Petals.



--------------------------------------------------------------------------------

4.3 You further agree that, during the Restriction Period, you will not,
directly or indirectly, solicit the business of any individual or entity known
to you to be a customer of the Company or Foot Petals, whether or not you had
personal contact with such customer, with respect to products or activities
which compete in whole or in part with the business operated by the Company or
Foot Petals.

4.4 You agree that the provisions of this Section 4 are intended to be in
addition to, and not to supersede or otherwise affect, the provisions of
Section 10.1 of the Asset Purchase Agreement dated January 27, 2011 by and among
Foot Petals, LLC, R. G. Barry International, Inc. and me (the “Purchase
Agreement”). As a result, the provisions of this Section 4 shall only apply if
(A) the provisions of Section 10.1 of the Purchase Agreement are inapplicable
for any reason or (B) the provisions of Section 10.1 of the Purchase Agreement
do not extend for the entire Restriction Period, in which case the provisions of
this Section 4 shall apply during such period of time during the Restriction
Period for which the provisions of Section 10.1 of the Purchase Agreement do not
apply.

 

5. Proprietary Information.

You agree to execute, deliver and be bound by the provisions of the
Confidentiality and Inventions Agreement.

 

6. Remedies.

Your obligations under the Confidentiality and Inventions Agreement and the
provisions of Section 4 and Section 6 through 16 of this Agreement shall survive
the expiration or termination of this Agreement or your employment with the
Company or its successors and assigns (whether through your resignation or
otherwise) . You acknowledge that a remedy at law for any breach or threatened
breach by you of the provisions of the Confidentiality and Inventions Agreement
or Section 4 hereof would be inadequate and you therefore agree that the Company
shall be entitled to injunctive relief in case of any such breach or threatened
breach.

 

7. Arbitration.

Except to the extent necessary to obtain injunctive relief as described in
paragraph 6 hereof, any dispute concerning this Agreement, including, but not
limited to, its existence, validity, interpretation, performance or
non-performance, arising before or after termination or expiration of this
Agreement, shall be settled by a single arbitrator in Columbus, Ohio, in
accordance with the expedited procedures of the commercial rules then in effect
of the American Arbitration Association. Judgment upon any award may be entered
in the highest court, state or federal, having jurisdiction. The cost of such
arbitration shall be borne equally between the parties thereto unless the
arbitrator elects to award costs and reasonable attorneys fees as part of the
award which the arbitrator shall have the authority to do. Any judicial
proceeding filed to obtain injunctive relief shall be filed in a court in
Columbus, Ohio. You agree that you are subject to the jurisdiction of any such
court for such purpose.



--------------------------------------------------------------------------------

8. Assignment.

This Agreement and the rights and obligations of the parties hereto shall bind
and inure to the benefit of any successor or successors of the Company by
reorganization, merger or consolidation and any assignee of all or substantially
all of its business and properties, but, except as to any such successor or
assignee of the Company, neither this Agreement nor any rights or benefits
hereunder may be assigned by the Company or by you, except by operation of law
or by a further written agreement by the parties hereto.

 

9. Interpretation.

It is the intent of the parties that, in case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. Moreover, it is the intent of the
parties that, if any one or more of the provisions contained in this Agreement
is or becomes or is deemed invalid, illegal or unenforceable or in case any
provision of this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, such provision shall be
construed by amending, limiting and/or reducing it to conform to applicable laws
so as to be valid and enforceable or, if it cannot be so amended without
materially altering the intention of the parties, it shall be stricken and the
remainder of this Agreement shall remain in full force and effect.

This Agreement is further intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and shall be construed consistent with this intent. For purposes of complying
with Section 409A, any reference to your “termination” shall mean your
“separation from service” as defined by Section 409A. If you are a “specified
employee” (as defined by Section 409A), any amounts or benefits that the Company
is required to pay or make available to you upon your termination that are
subject to Section 409A shall not be paid or provided (or commence to be paid or
provided) until the first day of the seventh month following your termination.
The amounts payable on such date shall consist of all amounts that could not be
paid during such six month period.

 

10. Notices.

Any notice which the Company is required to or may desire to give you shall be
in writing and given (1) by registered or certified United States mail, return
receipt requested or (2) hand-delivered by private courier, addressed to you at
your address of record with the Company, or at such other place as you may from
time to time designate in writing. Any notice which you are required or may
desire to give to the Company hereunder shall be given by registered or
certified mail, return receipt requested, addressed to the Company at its
principal office, or at such other office as the Company may from time to time
designate in writing.

 

11. Waivers.

No waiver of any right under this Agreement shall be deemed effective unless
contained in a writing signed by the party charged with such waiver, and no
waiver of any right arising from any breach or failure to perform shall be
deemed to be a waiver of any future such right or of any other right arising
under this Agreement.



--------------------------------------------------------------------------------

12. Complete Agreement; Amendments.

The foregoing, including Exhibits A, B and C, constitutes the entire agreement
of the parties with respect to the subject matter hereof, superseding any
previous oral or written communications, representations, understandings, or
agreements with the Company or any officer or representative thereof. Nothing
contained in this Agreement, however, shall have any effect on your obligations
under the Purchase Agreement. This Agreement may be amended or modified or
certain provisions waived only by a written instrument signed by the parties
hereto.

 

13. Headings.

The headings of the sections contained in this Agreement are inserted for
convenience and reference only and in no way define, limit, extend or describe
the scope of this Agreement, the intent of any provisions hereof, and shall not
be deemed to constitute a part hereof nor to affect the meaning of this
Agreement in any way.

 

14. Counterparts.

This Agreement may be signed in two counterparts, each of which shall be deemed
an original and both of which shall together constitute one agreement.

 

15. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio.

 

16. Terms.

As used in this Agreement, an “affiliate” of the Company includes any subsidiary
of the Company (including Foot Petals, Inc.), or any corporation that controls
or is under common control with the Company.

[Signatures to follow]



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign your name below and at
the bottom of the Confidentiality and Inventions Agreement, whereupon both
Agreements shall become binding in accordance with their terms, and return this
Agreement to the Company. This Agreement is entered into by the parties to be
effective as of the 28th day of January, 2011.

 

Very truly yours, R.G. BARRY CORPORATION By:   /s/ Greg Tunney Name:   Greg
Tunney Title:   Chief Executive Officer

 

ACCEPTED AND AGREED: /s/ Tina Aldatz TINA ALDATZ

Date: January 26, 2011



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYMENT TERM, COMPENSATION AND BENEFITS

OF

TINA ALDATZ

 

1. Term.

The term of the Agreement to which this Exhibit A is annexed and incorporated
(the “Agreement”) shall commence on January 28, 2011 and shall terminate as of
the close of business on January 27, 2014, unless terminated prior thereto in
accordance with the terms of the Agreement (the “Term”).

 

2. Compensation.

 

  a. Base Salary. During the Term, you will be paid an annual Base Salary of
$189,000 (subject to increase from time to time at the discretion of the
Company.

 

  b. Performance Bonus. You will have the opportunity to participate in the
Annual Incentive Plan (“AIP”) maintained by the Company for its executives, as
the same is in effect from time to time. The extent of your participation in the
AIP and the terms and conditions of such participation will be determined by the
Company.

 

  c. Payment of Base Salary and Bonus. Base Salary shall be payable in
accordance with the Company’s payroll policies for its salaried employees. Any
bonus payable to you under the Annual Incentive Plan (AIP) will be paid as per
the Plan provisions.

 

  d. Stock Option. Within 30 days following the date of the Agreement, you will
be granted, pursuant to and subject to the terms and conditions of the Company’s
Long-Term Incentive Plan (the “Long-Term Plan”), a nonqualified stock option to
purchase common shares of the Company at an exercise price equal to the Fair
Market Value of such shares on the date of the Agreement, as determined in
accordance with the Long-Term Plan. The stock option will be exercisable for a
number of whole common shares valued at $50,000 using the Company’s valuation
methodology consistent with GAAP. The stock options will have a maximum term of
ten (10) years, will vest over three years (one-third of the total shares will
vest on each of the first, second and third anniversaries of the grant date) and
will have such other terms and conditions as are provided in the Long-Term Plan.

 

  e. Vacation. You shall be paid for and be entitled to all legal holidays. The
amount of paid vacation to which you will be entitled during each year of your
employment will be determined in accordance with the Company’s Paid Time Off
Policy applicable to the Company’s employees, as in effect from time to time.



--------------------------------------------------------------------------------

3. Insurance and Benefits.

The Company shall provide you with the following benefits in the same amounts
and manner if and as provided to the members of the senior management of the
Company:

 

  (a) Medical, Prescription Drug, Dental and Vision coverage

 

  (b) Flexible Spending Accounts

 

  (c) 401K Retirement Plan

 

  (d) Short Term and Long Term Disability

 

  (e) Education Assistance

 

4. Expenses.

The Company shall reimburse you promptly for all reasonable and ordinary
business and out-of-pocket expenses incurred by you in connection with the
business of the Company and Foot Petals and in the scope of your employment
hereunder, in accordance with, and subject to your compliance with, the
Company’s Travel and Expense Policy, a copy of which has been furnished to you.

 

5. Long-Term Incentive Plan.

You will be eligible to participate in the long-term incentive plan for senior
executives, which currently involves the annual grant of restricted stock units
pursuant to the Long-Term Plan. The number of restricted stock units that may be
issuable to you under such plan will be determined by the Compensation
Committee.

 

INITIALS: Employee:   /s/ TA Company:   /s/ GT for RG Barry



--------------------------------------------------------------------------------

EXHIBIT B

CONFIDENTIALITY AND INVENTIONS AGREEMENT

In consideration of my employment by R.G. Barry Corporation (together with its
subsidiary entities (including Foot Petals, Inc.), successors and assigns, the
“Company”), and the compensation now and hereafter paid to me, I, TINA ALDATZ,
hereby agree as follows:

1. Nondisclosure

1.1 Nondisclosure; Recognition of Company’s Rights. At all times during my
employment with the Company and thereafter, I will hold in strictest confidence
and will not disclose, use or publish any of the Company’s Confidential
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless the Board of
Directors or CEO of the Company expressly authorizes such in writing. I hereby
assign to the Company any rights I may have or acquire in such Confidential
Information and recognize that all Confidential Information shall be the sole
property of the Company and its assigns.

1.2 Confidential Information. The term “Confidential Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company. By way of illustration but not limitation, “Confidential Information”
includes (a) trade secrets, inventions, ideas, processes, formulas, source and
object codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques of the Company (including Foot
Petals, LLC, the predecessor to the Company’s subsidiary, Foot Petals, Inc.) or
used or held for use in their business (hereinafter collectively referred to as
“Inventions”); (b) information regarding research, development, new products and
services, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, and suppliers and customers of
the Company or its Predecessor; and (c) information regarding the skills and
compensation of other employees of the Company. Notwithstanding the foregoing,
“Confidential Information” does not include any information which is or becomes
generally available to the public other than as a result of a disclosure by me
in violation of this Agreement, or which is or becomes available to me on a
non-confidential basis from a source other than the Company, provided that such
source is not bound by a confidentiality agreement with the Company. I claim no
person interest in any Invention, improvement or intellectual property relevant
to the business of the Company, including Foot Petals, inc. and its predecessor,
Foot Petals LLC.

1.3 Third Party Information. I understand that the Company (and its Predecessor)
has received and the Company in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the term of my
employment by the Company and thereafter, I will hold Third Party Information in
the strictest confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with my work for the Company, Third
Party Information unless expressly authorized by an officer of the Company
(other than me) in writing.

1.4 No Improper Use of Information of Prior Employers and Others. During my
employment by the Company, I will not improperly use or disclose any
confidential information of any former employer or any other person to whom I
have an obligation of confidentiality, and I will not bring onto the premises of
the Company any unpublished documents or any property belonging to any former
employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person.

2. Assignment of Inventions.

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secrets, trademarks, patents and patent rights, copyrights, mask works and other
intellectual property rights throughout the world.

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company and which do not
relate in any way to the business or proposed business of the Company (including
the business of Foot Petals, Inc,. or its predecessor, Foot Petals, LLC), are
excluded from the scope of this Agreement (“Prior Inventions”). A general
description of these Prior Inventions is included on Annex A to this Agreement.
If, in the course of my employment with the Company, I incorporate a Prior
Invention into a Company product or process, the Company is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make,



--------------------------------------------------------------------------------

have made, modify, use and sell such Prior Invention. Notwithstanding the
foregoing, I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (as hereinafter defined) without the
Company’s prior written consent.

2.3 Assignment of Inventions to Company. I hereby assign and agree to assign in
the future (when any such Inventions or Proprietary Rights are first reduced to
practice or first fixed in a tangible medium, as applicable) to the Company all
my right, title and interest in and to any and all Inventions (and all
Proprietary Rights with respect thereto) whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by me, either alone or jointly with others, during the
period of my employment with the Company or during my employment or other
association with Foot Petals, LLC, the precedessor to the Company’s subsidiary,
Foot Petals, Inc. Inventions assigned to the Company (or required to be assigned
by the Company under this Section 2.3), or to a third party as directed by the
Company pursuant to Section 2.5, are hereinafter referred to as “Company
Inventions.” As of the date of this Agreement, I have assigned to the Company
all of my right, title and interest in and to all Company Inventions.

2.4 Obligation to Keep Company Informed. Upon request by the Company, from time
to time during the period of my employment with the Company, I will promptly
disclose to the Company fully and in writing all Inventions authored, conceived
or reduced to practice by me, either alone or jointly with others. In addition,
I will promptly disclose to the Company all patent applications filed by me or
on my behalf within six months after termination of my employment.

2.5 Third Party Assignments. I agree to assign all my right, title and interest
in and to any particular Company Invention to a third party as directed by the
Company.

2.6 Works for Hire. I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire”, pursuant to
United States Copyright Act.

2.7 Enforcement of Proprietary Rights. I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries, all
at the cost and expense of the Company. To that end, at the Company’s sole cost
and expense, I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition,
at the Company’s sole cost and expense, I will execute, verify and deliver
assignments of such Proprietary Rights to the Company or its designee. My
obligation to assist the Company with respect to Proprietary Rights relating to
such Company Inventions in any and all countries shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after my termination for the time actually spent by me at the
Company’s request on such assistance and shall pay any reasonable costs and
expenses relating to the provision of such assistance, including but not limited
to out of pocket expenses incurred by me.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Confidential Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to, and remain the sole property of, the Company at all
times.

4. No Conflicting Obligation. I represent that my performance of all the terms
of this Agreement and as an employee of the Company does not and will not breach
any agreement to keep in confidence information acquired by me in confidence or
in trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any agreement, either written or oral, in conflict
with this Agreement. I agree that, during my employment with the Company, I will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term



--------------------------------------------------------------------------------

of my employment. I further agree that, during the term of my employment, I will
not engage in any other activities that conflict with my obligations to the
Company.

5. Return of Company Documents. When I leave the employ of the Company or at the
Company’s earlier request, I will deliver to the Company any and all drawings,
notes, memoranda, specifications, devices, formulas and documents, together with
all copies thereof, and any other material containing or disclosing any Company
Inventions, Third Party Information or Confidential Information of the Company.
I further agree that any property situated on the Company’s premises and owned
by the Company, including disks and other storage media, filing cabinets or
other work areas, is subject to inspection by Company personnel at any time with
or without notice.

6. Legal and Equitable Remedies. Because my services are personal and unique and
because I may have access to and become acquainted with the Confidential
Information of the Company and because my breach of the covenants contained in
this Agreement would cause irreparable harm to the Company, the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.

7. Notices. All notices and other communications provided for herein shall be in
writing and shall be deemed to have been duly given if delivered by hand, or
sent by certified or registered mail, return receipt requested, postage prepaid,
or by overnight delivery to the party to whom it is directed:

If to the Company, to it at the following address:

R.G. Barry Corporation

13405 Yarmouth Road, N.W.

Pickerington, Ohio 43147

Attention: Chief Executive Officer

If to the Employee, to the Employee at the following address:

TINA ALDATZ

(address on record in the corporation)

or at such other address as either party shall have specified by notice in
writing to the other.

8. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

9. General Provisions.

 

9.1 Governing Law. This Agreement will be governed by and construed according to
the laws of the State of Ohio.

9.2 Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.

9.3 Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

9.4 Survival. The provisions of this Agreement shall survive the termination of
my employment and the assignment of this Agreement by the Company to any
successor in interest or other assignee.

9.5 Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of



--------------------------------------------------------------------------------

any other right. The Company shall not be required to give notice to enforce
strict adherence to all terms of this Agreement.

9.6 Entire Agreement. This Agreement and the Key Employment Agreement between
the parties of even date herewith are the final, complete and exclusive
agreement[s] of the Parties with respect to the subject matter hereof and
supersede and merge all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing and signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

I have read this Agreement carefully and understand its terms. I have completely
filled out Annex A to this Agreement. This Agreement shall be effective as of
January 28, 2011.

 

Tina Germaine Aldatz Printed Employee Name /s/ Tina G. Aldatz Employee Signature

 

Accepted and Agreed To: R.G. BARRY CORPORATION By:   /s/ Greg Tunney Title:  
President & CEO Dated:   January 28, 2011



--------------------------------------------------------------------------------

Annex A

TO: R.G. BARRY CORPORATION

FROM:    Tina Aldatz

DATE:    January 28, 2011

SUBJECT:    Prior Inventions

 

  ¨ No inventions or improvements.

 

  ¨ See below:

 

 

 

 

 

 

 

 

 

¨ Additional sheets attached.



--------------------------------------------------------------------------------

EXHIBIT C

OUTSIDE EMPLOYMENT AND DIRECTORSHIPS

OF

TINA ALDATZ

NONE.